Citation Nr: 0725824	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation prior to 
December 8, 2006 and to an initial evaluation in excess of 10 
percent beginning December 8, 2006 for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.G.


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from April 1969 to 
September 1970.  

The issue on appeal was remanded by the Board of Veterans' 
Appeals (Board) in November 2006 to the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(RO) for additional development.  A January 2007 rating 
decision granted a 10 percent rating for service-connected 
bilateral hearing loss effective the date of VA examination 
on December 8, 2006.

Additional mail from the veteran was received at the Board in 
August 2007.  However, this mail refers to the issue of 
service connection for post traumatic stress disorder (PTSD).  
This issue is not currently before the Board.  Thus, this 
issue is referred to the RO.


FINDINGS OF FACT

1.  Audiological evaluation on June 4, 2003 showed average 
pure tone thresholds of 45 decibels in the right ear and 40 
decibels in the left ear; bilateral speech recognition 
ability was 100 percent.

2.  Audiological evaluation on December 8, 2006 showed 
average pure tone thresholds of 45 decibels in the right ear, 
with speech recognition ability of 68 percent, and average 
pure tone thresholds of 46.25 decibels in the left ear, with 
speech recognition ability of 64 percent.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation prior to December 8, 2006 for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 
Diagnostic Code 6100 (2006).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent beginning December 8, 2006 for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, Diagnostic Code 6100 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In May 2003, the RO sent the veteran a letter, with a copy to 
his representative at the time, in which he was informed of 
the requirements needed to establish entitlement to service 
connection.  It has been determined by VA's Office of the 
General Counsel that, when a claim is granted and the veteran 
submits a notice of disagreement as to a "downstream element" 
of such claim, such as the assigned rating, notice under 38 
U.S.C.A. § 5103(a) is not required as to the secondary claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.

The veteran was informed in a letter dated in March 2006 
about effective dates if an increased rating claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant examinations were 
conducted in June 2003 and December 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision in this case.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his May 2006 personal hearing.  

The Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

Schedular Criteria 

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2006).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  


The Rating Schedule allows for such audiometric test results 
to be translated into a numeric designation ranging from 
Level I to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The evaluations derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids.  

Analysis

Although the veteran testified at his personal hearing in May 
2006 that his hearing loss interferes considerably with his 
daily life, the Board notes that the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The veteran was assigned a noncompensable evaluation for his 
service-connected bilateral hearing loss from October 31, 
2002 through December 7, 2006; he was assigned a 10 percent 
rating for bilateral hearing loss beginning December 8, 2006.  

Audiological evaluation on June 4, 2003 reveals average pure 
tone thresholds of 45 decibels in the right ear and 40 
decibels in the left ear, with bilateral speech recognition 
ability of 100 percent.  

VA audiological evaluation on December 8, 2006 reveals 
average pure tone thresholds of 45 decibels in the right ear, 
with speech recognition ability of 68 percent, and average 
pure tone thresholds of 46.25 decibels in the left ear, with 
speech recognition ability of 64 percent.  

Although there are other audiometry test results on file 
during the appeal period, the VA results do not include pure 
tone threshold results at each relevant frequency; and the 
private hearing examination received in January 2007, which 
appears to have been conducted in November 2006, is 
uninterpreted and does not include speech recognition scores.  
Consequently, these test results do not conform to the rating 
criteria and cannot be used to determine the veteran's 
hearing acuity for compensation purposes.

Applying the June 2003 results to the Rating Schedule 
translates to a numeric designation of Level I for each ear.  
See 38 C.F.R. § 4.85, Table VI.  Applying these findings to 
38 C.F.R. § 4.85, Table VII of the Schedule results in a 
noncompensable evaluation for hearing loss under Diagnostic 
Code 6100.  

The December 8, 2006 audiological results translate to a 
numeric designation of Level IV in the right ear and level V 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying 
these findings to 38 C.F.R. § 4.85, Table VII of the Schedule 
results in a 10 percent evaluation.

Consequently, a compensable evaluation is not warranted for 
the service-connected bilateral hearing loss prior to 
December 8, 2006 and a rating in excess of 10 percent is not 
warranted beginning December 8, 2006..  

The rating criteria provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86 (2006).  However, the veteran's test results do not 
demonstrate either (1) a pure tone threshold of 55 decibels 
or more in all four frequencies in either ear, or (2) a pure 
tone threshold of 70 decibels or more at 2,000 Hertz in 
either ear.  Thus, the veteran is not entitled to 
consideration under C.F.R. § 4.86 for exceptional patterns of 
hearing impairment.  

The Board also notes that because initial disability ratings 
are at issue, the veteran can be assigned staged disability 
ratings, as has already been done for his service-connected 
hearing loss.  No additional staged ratings are warranted for 
this disability based on the evidence of record.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned for the 
veteran's service-connected bilateral hearing loss are 
provided for greater loss of hearing, but the medical 
evidence reflects that the findings needed to warrant a 
higher rating are not present in this case, as discussed 
above.  

There is no evidence showing that the veteran has experienced 
marked interference of employment or has been hospitalized 
due to his service-connected bilateral hearing loss.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct. 


ORDER

An initial compensable evaluation prior to December 8, 2006 
and an initial evaluation in excess of 10 percent beginning 
December 8, 2006 for service-connected bilateral hearing loss 
are denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


